20-10418-mew            Doc 678        Filed 07/17/20 Entered 07/17/20 20:51:12                        Main Document
                                                   Pg 1 of 4


    SKADDEN, ARPS, SLATE, MEAGHER &                               TOGUT, SEGAL & SEGAL LLP
    FLOM LLP                                                      Albert Togut
    Shana A. Elberg                                               Kyle J. Ortiz
    Bram A. Strochlic                                             Amy Oden
    One Manhattan West                                            One Penn Plaza, Suite 3335
    New York, New York 10001                                      New York, New York 10119
    Telephone: (212) 735-3000                                     Telephone: (212) 594-5000
    Fax: (212) 735-2000                                           Fax: (212) 967-4258

    – and –

    Van C. Durrer, II
    Destiny N. Almogue (admitted pro hac vice)
    300 South Grand Avenue, Suite 3400
    Los Angeles, California 90071-3144
    Telephone: (213) 687-5000
    Fax: (213) 687-5600

    – and –

    Jennifer Madden (admitted pro hac vice)
    525 University Avenue
    Palo Alto, California 94301
    Telephone: (650) 470-4500
    Fax: (650) 470-4570

    Counsel for Debtors and Debtors in Possession



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    ---------------------------------------------------------- x
    In re                                                      :       Chapter 11
                                                               :
    THE McCLATCHY COMPANY, et al.,                             :       Case No. 20-10418 (MEW)
                                                               :
                      Debtors.1                                :       (Jointly Administered)
                                                               :
    ---------------------------------------------------------- x

                            AMENDED NOTICE OF SUCCESSFUL BIDDER



1
       The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
       number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
       and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
       information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 2100 Q Street, Sacramento, California 95816.
20-10418-mew          Doc 678       Filed 07/17/20 Entered 07/17/20 20:51:12                    Main Document
                                                Pg 2 of 4



PLEASE TAKE NOTICE OF THE FOLLOWING:

I.       NOTICE OF SUCCESSFUL BIDDER

         1.    Pursuant to the Order (I) Establishing Bidding Procedures Relating to the Sale of
Substantially All of the Debtors’ Assets; (II) Establishing Procedures for the Debtors to Enter
into Stalking Horse Agreement with Bid Protections in Connection with a Sale of Substantially
All of the Debtors’ Assets; (III) Approving Procedures for the Assumption and Assignment of
Certain Executory Contracts and Unexpired Leases; (IV) Approving Form and Manner of Notice
of All Procedures, Protections, Schedules and Agreements; (V) Scheduling a Hearing to
Consider the Proposed Sale and (VI) Granting Certain Related Relief [ECF No. 432]
(the “Bidding Procedures Order”) entered by the Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) on May 11, 2020, the above-captioned debtors and
debtors-in-possession (the “Debtors”) held an auction by video and telephonic conference
(the “Auction”) on July 10, 2020.

        2.      As described in the Notice of Successful Bidder [ECF No. 674] (the “Original
Notice of Successful Bidder), the Debtors have determined that the Qualified Bid2 of Chatham
Asset Management, LLC (“Chatham” or the “Successful Bidder”) as determined at the Auction
(the “Successful Bid”) for the assets is the highest or otherwise best Qualified Bid for the assets,
and have therefore designated Chatham as the Successful Bidder. As described in the Original
Notice of Successful Bidder, the parties are in the process of finalizing the transactional
documents and, consistent with the Bidding Procedures Order, have adjusted the remaining dates
in the Original Notice of Successful Bidder accordingly.

       3.      The transactional documents will be filed by Friday, July 24, 2020. The Sale
Hearing will be held on August 4, 2020 at 11:00 a.m. (prevailing Eastern Time) before the
honorable Michael E. Wiles, United States Bankruptcy Judge, in the Bankruptcy Court. At the
Sale Hearing the Debtors will seek entry of an order (the “Sale Order”) approving the sale of the
Acquired Assets to the Successful Bidder. The Debtors will file a proposed copy of the Sale
Order with the transactional documents.

        4.     Pursuant to Bankruptcy Code section 365, there is adequate assurance of the
Successful Bidder’s future performance under the executory contracts or unexpired leases to be
assumed and assigned because of the demonstrated financial wherewithal of the Successful
Bidder. Moreover, if necessary, the Debtors will adduce facts at the Sale Hearing on any
objection further demonstrating the financial wherewithal of the Successful Bidder, and its
willingness and ability to perform under the leases and contracts to be assumed and assigned.

        5.      Objections, if any, to the approval of the Successful Bid must be made by July
29, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Objection Deadline”). All objections
must: (a) be in writing; (b) conform to the applicable provisions of the Bankruptcy Rules, the
Local Rules, and any orders of the Court; (c) state with particularity the legal and factual basis
for the objection and the specific grounds therefor; and (d) be filed with the Court no later than

2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
     Procedures Order.



                                                         2
20-10418-mew      Doc 678      Filed 07/17/20 Entered 07/17/20 20:51:12            Main Document
                                           Pg 3 of 4



the Objection Deadline and served on (i) counsel to the Debtors, (ii) counsel to the Consultation
Parties, (iii) counsel to the Successful Bidder and (iv) any other entity on the Master Service List
(as defined in the case management order in these Chapter 11 Cases [ECF No. 106]). UNLESS
AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH THIS
NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND THE
BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED WITHOUT FURTHER
HEARING AND NOTICE.

       6.     Responses or replies, if any, to timely filed objections to approval of the
Successful Bid must be filed by July 31, 2020 at 4:00 pm (prevailing Eastern Time).


                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 3
20-10418-mew   Doc 678      Filed 07/17/20 Entered 07/17/20 20:51:12       Main Document
                                        Pg 4 of 4



Dated: New York, New York
       July 17, 2020
                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                 Shana A. Elberg
                                 Bram A. Strochlic
                                 One Manhattan West
                                 New York, New York 10001
                                 Telephone: (212) 735-3000
                                 Fax: (212) 735-2000

                                 – and –

                                 Van C. Durrer, II
                                 Destiny N. Almogue (admitted pro hac vice)
                                 300 S. Grand Avenue, Suite 3400
                                 Los Angeles, California 90071-3144
                                 Telephone: (213) 687-5000
                                 Fax: (213) 687-5600

                                 – and –

                                 Jennifer Madden (admitted pro hac vice)
                                 525 University Avenue
                                 Palo Alto, California 94301
                                 Telephone: (650) 470-4500
                                 Fax: (650) 470-4570

                                 – and –

                                 TOGUT, SEGAL & SEGAL LLP

                                 /s/ Kyle J. Ortiz
                                 Albert Togut
                                 Frank A. Oswald
                                 Kyle J. Ortiz
                                 One Penn Plaza, Suite 3335
                                 New York, New York 10119
                                 Telephone: (212) 594-5000
                                 Fax: (212) 967-4258

                                 Counsel to Debtors and Debtors in Possession




                                           4
